Citation Nr: 0523100	
Decision Date: 08/23/05    Archive Date: 09/09/05	

DOCKET NO.  03-15 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than October 10, 
1997, for the assignment of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Chicago, Illinois, that increased the schedular rating for 
the veteran's PTSD from 30 percent to 50 percent disabling, 
effective March 11, 1999, and increased the schedular rating 
for the PTSD from 50 percent to 70 percent, effective June 4, 
2001.  

In a June 2004 decision the Board determined that the 
criteria for an effective date of October 10, 1997, for a 
100 percent rating for PTSD had been met, but the criteria 
for an effective date prior to October 10, 1997, for a grant 
of a total disability rating based on unemployability due to 
the severity of service-connected disability, had not been 
met.  Thereafter, the veteran appealed the denial of the 
latter issue to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2005, the parties filed a 
Joint Motion to Remand and to Stay Further Proceedings.  By 
order dated June 7, 2005, the Court vacated the part of the 
Board's decision that denied a total rating based on 
unemployability prior to October 10, 1997, and remanded the 
case pursuant to the provisions of 38 U.S.C.A. § 7252(a) 
(West 2002).  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004) the case has been 
advanced on the docket. 


REMAND

The Court has held that 38 U.S.C.A. § 5103(a) as amended by 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
§ 3.159(b) (2004), require VA to inform a claimant of what 
evidence VA will provide and what evidence a claimant is to 
provide, and remanding where VA fails to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

In this case, the Board notes that in the Joint Motion for 
Remand, it was indicated that the veteran was entitled to 
submit additional evidence and argument as to how his 
service-connected PTSD rendered him unemployable prior to 
October 10, 1997.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The veteran and his representative 
have the right to submit additional 
evidence and argument with regard to the 
question of whether he is entitled to an 
effective date earlier than October 10, 
1997, for the award of a total disability 
rating based on individual 
unemployability due to the severity of 
his service-connected PTSD.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  VA must then review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  The 
notice to the veteran should apprise him 
of the evidence and information necessary 
to substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
such evidence or information.  
38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

3.  Thereafter, VA should readjudicate 
the claim.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
be given an opportunity for response. 

Then, the case should be returned to the Board for final 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




